Citation Nr: 1130784	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-33 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertrophic cardiomyopathy.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for peripheral neuropathy.

4.  Entitlement to service connection for bursitis of the joints.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for irritable bowel syndrome (IBS).

7.  Entitlement to service connection for dyshidrotic eczema.



ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

Appellant (the Veteran) had active service from September 1965 to June 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the RO in Los Angeles, California.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in May 2011.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  

The issue of entitlement to service connection for dyshidrotic eczema is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims decided here has been accomplished.

2.  None of the claimed disorders is related to combat with the enemy.  

3.  The Veteran does not have acute or subacute peripheral neuropathy within the meaning of 38 C.F.R. §§ 3.307, 3.309. 

4.  Symptoms of hypertrophic cardiomyopathy, a seizure disorder, peripheral neuropathy, bursitis of the joints, erectile dysfunction, and IBS were not chronic in service.

5.  Symptoms of hypertrophic cardiomyopathy, a seizure disorder, peripheral neuropathy, bursitis of the joints, erectile dysfunction, and IBS have not been continuous since service separation.

6.  The Veteran's current hypertrophic cardiomyopathy, a seizure disorder, peripheral neuropathy, bursitis of the joints, erectile dysfunction, and IBS are not related to active service.


CONCLUSIONS OF LAW

1.  Hypertrophic cardiomyopathy was not incurred in or aggravated by service; cardiovascular-renal disease and myocarditis are not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  A seizure disorder was not incurred in or aggravated by service; epilepsy is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  Peripheral neuropathy was not incurred in or aggravated by service; an organic disease of the nervous system is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

4.  Bursitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

5.  Erectile dysfunction was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

6.  IBS was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a May 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The Board notes that the Veteran has not been provided specific notice regarding disability ratings and effective dates in regard to these claims; however, because the Board's decision herein denies the claims for service connection, no disability rating or effective date is being, or will be, assigned.  Accordingly, there is no possibility of prejudice under the notice requirements of Dingess/Hartman.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions.  The Veteran provided a release to obtain records from St. Joseph Medical Center, and the RO obtained those records.  

The Board acknowledges that the Veteran reported on his claim form that he had either claimed or was receiving disability benefits from the Social Security Administration (SSA).  The entry did not specify which.  In a February 2008 nurse practitioner examination, it was noted that the Veteran "discussed the possibility of applying for Social Security disability due to his multiple medical problems."  Based on these entries, the Board finds that the Veteran is not receiving SSA benefits, and there is no reasonable possibility that a request for records from SSA would aid in substantiating any of the claims.

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to his claims; however, the Board finds that a VA examination is not necessary in order to decide these claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Veteran's service treatment records are devoid of any complaints, treatment, or even chronic symptoms regarding any of these issues.  Further, for the reasons explained in this decision, the Board has weighed the lay and medical evidence of record to find that there is otherwise no credible evidence of any in-service disease or injury or even chronic symptoms regarding any of the claims decided here.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating a current claim for service connection for the claimed disorders.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disabilities and active service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The CAVC has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that any of the claimed disorders was incurred or aggravated in combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

The Board also notes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Certain specific diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Among these disease is acute and subacute peripheral neuropathy.  See 38 C.F.R. § 3.309(e).  However, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Acute and subacute peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).

Service Connection Analysis

In this case, the Veteran has not been diagnosed with acute or subacute peripheral neuropathy, and there is no manifestation of the disorder within a year of exposure.  Moreover, the disorder did not resolve within two years of onset, but still persists.  As such, the Board finds that the presumptive provisions governing exposure to Agent Orange do not apply to the Veteran's claimed peripheral neuropathy.  

The Board notes that the Veteran has asserted that his hypertrophic cardiomyopathy is a congenital condition that was aggravated by service; however, the condition was not noted at entry into service, was not noted at any time during service, and was not noted on the examination for service separation.  Accordingly, the Board will address the claim, as did the RO, as a direct service connection claim.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the claim is one for service connection). 

The Board finds that the weight of the evidence demonstrates that symptoms of hypertrophic cardiomyopathy, a seizure disorder, peripheral neuropathy, bursitis of the joints, erectile dysfunction, and IBS were not chronic in service.  Service treatment records are silent regarding any of the claimed conditions; however, they are not otherwise silent.  The records appear to be complete, and they include the entry and exit examinations, as well as dental and immunization records, and records showing treatment for various complaints throughout the Veteran's time in service.  At service separation, the Veteran was clinically normal regarding the heart and chest, abdomen and viscera, anus and rectum, genital-urinary system, lower extremities, upper extremities, as well as the neurologic system.  Moreover, he was assigned a value of 1 for each physical profile (PULHES) category.  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

The Veteran reported on his VA Form 9 that "I have had these disabilities since I was discharged from the Army in 1967."  Clearly, this recent assertion conflicts with the more contemporaneous findings at service separation.  In addition, this assertion conflicts with the Veteran's more contemporaneous assertions made at time of service separation in 1967.  The report of medical history at service separation reveals that the Veteran denied any history or complaints of painful joints, arthritis, or rheumatism, bone, joint, or other deformity, epilepsy or fits, intestinal trouble, neuritis, or heart trouble.  He also reported that he had never had any illness or injury other than those noted.  

In weighing the conflicting accounts provided by the Veteran at various times, the point in time in which the account was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the report of medical history at service discharge and the Veteran's own reported history at the time of service discharge is significant.  Furthermore, because during service the Veteran was then seeking only medical treatment, it seems likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  

In contrast, when the Veteran thereafter presented his recent account that he had the claimed disabilities since service separation, he was seeking VA benefits rather than medical treatment.  The Board is cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits, and may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service.  Rather, it is his credibility which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more convincing than the Veteran's later account, made in support of a claim for monetary benefits.  

The Board acknowledges that, in a July 2008 nurse practitioner episodic note, the Veteran reported that he "may have" had some experience with concussion in the service, but it was difficult for him to remember as he had blocked it all out.  The Veteran's vague, inconclusive recollection of concussions in service is not born-out by the service treatment records.  In this instance, given the Veteran's uncertainty decades after service, the Board finds that the more contemporaneous service treatment records, which include the Veteran's own reported history of symptoms at that time, are a more reliable gauge of the events of service than the Veteran's current recollection made for VA disability compensation purposes.

The Board further finds that the weight of the evidence demonstrates that symptoms of hypertrophic cardiomyopathy, a seizure disorder, peripheral neuropathy, bursitis of the joints, erectile dysfunction, and IBS have not been continuous since service separation.  Despite the Veteran's assertions on the Form 9 as to experiencing constant symptoms since service, on his claim form, he indicated post-service onset for all but the eczema and cardiomyopathy.  He apparently asserts that the cardiomyopathy was present from birth.  He asserted that his peripheral neuropathy had onset in 1968 or 1969, that the seizure disorder had onset in 1969, that the IBS had onset in 1994, that the bursitis had onset in 1998, and that the erectile dysfunction had onset in 2000.  Thus, he has not been consistent in his assertions regarding onset of the disorders.  

There is no record of treatment regarding any of the claims for several decades after service.  Of course, "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  However, with the exception of the bare assertion that there has been continuous symptomatology, the Veteran has provided no detail on this point.  The treatment reports are thus the principal evidence regarding post-service symptomatology, though not the only evidence, as the Veteran's own reported history at service separation and negative clinical findings at service separation also are some evidence of an absence of post-service continuity of symptomatology.

Regarding IBS, an October 1999 primary ambulatory care note reveals that the Veteran was complaining of a three-week history of bloating sensation and increased gas.  The Veteran reported undergoing a GI evaluation three years prior for similar symptoms, as well as a colonoscopy, which showed only benign polyps.  

The Veteran was admitted to the domiciliary in December 2001 and was given a complete examination.  It was noted that he had a history of diarrhea.  
Gastrointestinal examination was normal.  

In February 2005, the Veteran reported a more than five-year history of abdominal discomfort associated with multiple loose bowel movements.  The diagnosis was irritable bowel syndrome.  

A February 2009 neurology consultation records the date of onset for the Veteran's diarrhea as 2000.

Regarding bursitis, an October 1999 primary ambulatory care note reveals the Veteran's report of an 8-month history of left elbow pain.  The Veteran denied direct trauma to the joint, but reported that he performs manual labor and injured his left shoulder sometime in the prior 8 months.  The examiner diagnosed left elbow olecranon bursitis.  A June 2000 primary care note reveals a 4-month history of symptoms suggestive of left hip trochanteric bursitis.  An August 2001 report notes that the Veteran was also experiencing right hip pain.  The examiner noted a 2-year history of bilateral trochanteric bursitis.  In June 2004, the Veteran was diagnosed with bilateral subacromial bursitis.  

Regarding erectile dysfunction, a June 2000 primary care note reveals the Veteran's report of having difficulty maintaining an erection.  The diagnosis was erectile dysfunction.  On the December 2001 domiciliary examination, the Veteran reported difficulty maintaining an erection.  Outpatient notes reveal a recurring diagnosis of organic erectile dysfunction.  A February 2009 neurology note indicates onset in 2000.  

Regarding seizures/blackouts, and cardiomyopathy, the Board notes that there is an overlap in symptomatology that has been variously attributed to these conditions.  In essence, the post-service history reflects the Veteran's report of occasional blackouts, which have been variously attributed to neurological and/or cardiac origin.  Notably, on the December 2001 domiciliary examination, the Veteran denied any history of seizures at that time.  When examined in May 2002, he again denied a history of seizures or loss of consciousness.  

In November 2004 neurology treatment notes, the Veteran reported a 2 1/2-year history of black outs.  He reported a history of a motor vehicle accident in the 1970's with loss of consciousness, as well as at least one fist fight with loss of consciousness, about 10 years prior.  The examiner suspected an epileptogenic focus.  An EEG showed old structural changes in the left frontotemporal regions and irregular slow waves.  An MRA was unremarkable; however, the Veteran was diagnosed with a seizure disorder and prescribed Keppra.  

A November 2004 cardiology treatment note reveals a diagnosis of syncope.  EKG results in April 2005 revealed abnormalities consistent with hypertrophic obstructive cardiomyopathy; however, echocardiogram findings were not convincing for hypertrophic obstructive cardiomyopathy.  In April 2005, the Veteran was seen at the ER at Saint Joseph Medical Center for severe bradycardia and ablation, severe tachycardia, and history of hypertrophic cardiomyopathy and seizures.  He was found to be having bradyarrhythmia and bradycardia.  An EKG revealed chronic atrial fibrillation.  

In a May 2005 note, it was questioned whether the episodes of loss of consciousness were cardiac or seizure related.  An April 2007 neurology visit reveals that the Veteran's symptoms were consistent with pre-syncope and there was no reason by history and evaluation to think he had a seizure disorder.  

In a November 2008 cardiology note, the Veteran reported a syncopal episode three months prior when chasing someone who had stolen his cell phone.  The examiner noted that previous episodes had been brought on by physical exertion and emotional stress.  

Thus despite some diagnostic confusion on these matters, the Veteran's denial of a history of seizures in December 2001 is reliable evidence that there has been no continuity of symptomatology.  Moreover, the cardiac symptoms appear to have started many years after service.  

Regarding neuropathy, a January 2000 primary care note reflects a history of Charlie horses in the legs since college.  The Veteran also reported an eight-month history of tingling sensations in the hands.  In October 2007, the Veteran complained of worsening problems with right hand neuropathy.    

In sum, the post-service clinical evidence, while incomplete regarding the early post-service years, is not silent with respect to the date of onset of most of the claimed disorders.  The evidence affirmatively shows that neuropathy, bursitis, erectile dysfunction, seizures/blackouts, and IBS started many years after service separation.  This is inconsistent with a finding of continuity of symptomatology since service separation.  

While the date of onset of cardiomyopathy is not affirmatively reported, as discussed above, the Board has found that symptoms of cardiomyopathy were not chronic in service.  Indeed, based on the Veteran's report of medical history at separation where he noted no history of heart trouble, and the normal clinical findings at that time, the Board finds that symptoms of cardiomyopathy were not noted in service, and that the Veteran's current assertions in that regard are not credible.  The Board finds that lack of treatment for decades after service as persuasive evidence of lack of continuity of symptomatology.  

The Board also finds that, given the late onset of all of the claimed disorders, there was no manifestation of cardiovascular-renal disease, myocarditis, epilepsy, or an organic disease of the nervous system within a year of service separation; therefore, service connection for cardiovascular-renal disease, myocarditis, epilepsy, or an organic disease of the nervous system may not be presumed to be service connected.  See 38 C.F.R. §§ 3.307, 3.309. 

The Board finds that the weight of the evidence demonstrates that hypertrophic cardiomyopathy, a seizure disorder, peripheral neuropathy, bursitis of the joints, erectile dysfunction, and IBS are not related to active service.  There is no medical opinion that purports to relate any of the claimed disorders to service.  Indeed, the medical opinion evidence is largely negative.  

Regarding seizures and cardiac symptoms, the April 2005 ER report from Saint Joseph Hospital reveals the examiner's finding that bradycardia and bradyarrhythmia were secondary to use of Verapamil and Metoprolol.  In a May 2005 note, it was suggested that the irregular EEG results could be related to the non-service-related history of head injuries and chronic alcohol consumption.  

Regarding IBS, an October 1999 ambulatory care examiner found the GI symptoms were probably secondary to mild malabsorption syndrome, i.e., lactose, binge drinking, and uncooked fresh vegetables.  An April 2005 consult reveals the Veteran's agreement that, in the past, relief of stress would dramatically improve his symptoms.  The diagnosis was severe IBS and the examiner recommended reduction of stress as the key to reducing his symptoms.  

Regarding bursitis, a June 2000 primary care note reveals the examiner's opinion that the trochanteric bursitis is probably secondary to the Veteran's working construction.  

Regarding neuropathy, in a May 2005 note, it was opined that the Veteran's peripheral neuropathy could also be related to alcohol consumption.  A March 2008 neurology note reveals the examiner's opinion that the peripheral neuropathy was "likely related" to alcohol consumption.  A February 2009 neurology student note reveals the examiner's opinion that, although alcohol abuse may be the likely contributor to the polyneuropathy, a search for alternative contributing factors is warranted.  In a March 2009 neurology note, the examiner noted that peripheral neuropathy was probably alcoholic related.  A June 2010 psychiatry resident note indicates peripheral neuropathy is due to chronic alcohol use.  

Regarding erectile dysfunction, a February 2009 neurology note indicates onset in July 2000, and opines that it is due to the Veteran's general medical condition.  A June 2000 primary care note reveals the examiner's opinion that it is probably secondary to (non-service-related) vascular etiology, such as smoking.  The Veteran reported a 32-year history of cigarette smoking.  

Although the Veteran has asserted that each of the claimed disorders is related to service, his opinion is based principally on an account of symptoms in service and continuously after service that the Board has found to be inconsistent with, and outweighed by,  his own, more contemporaneous histories and more contemporaneous medical findings, so not to be credible.  Therefore, his opinion regarding nexus of current disabilities is also not credible, including an asserted nexus based on continuity of symptomatology after service.  The credible evidence of record weighs in favor of post-service incurrence for each of the claimed disorders.  

As such, the Board finds that a preponderance of the evidence is against service connection for hypertrophic cardiomyopathy, a seizure disorder, peripheral neuropathy, bursitis of the joints, erectile dysfunction, and IBS, and the appeals must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for hypertrophic cardiomyopathy is denied.

Service connection for a seizure disorder is denied.

Service connection for peripheral neuropathy is denied.

Service connection for bursitis of the joints is denied.

Service connection for erectile dysfunction is denied.

Service connection for IBS is denied.


REMAND

A remand is required regarding the claim for service connection for dyshidrotic eczema, to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Although service treatment records reveal no complaint of or treatment for skin problems in service, and normal clinical findings for the skin at service separation, as set out above, the Veteran is presumed to have been exposed to herbicides in service.  While eczema is not among the diseases for which service connection is presumed, direct service connection can still be established by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As early as a May 2002 domiciliary evaluation, well before he filed his current claim for VA disability compensation, the Veteran was reporting that he had experienced skin problems "since his Army days."  Significantly, a February 2008 nurse practitioner episodic note indicates that the Veteran's eczema "may be due to Agent Orange."  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed eczema and his military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of relationship of eczema to active service.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon, 20 Vet. App. 79.

With respect to the factor of relationship of current disability to service, the CAVC has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the presumed exposure to herbicides in service, the Veteran's reported history of skin-related symptoms since service, the current diagnosis of eczema, and the opinion evidence suggesting, but not confirming, an etiological relationship, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current eczema is causally related to active service, specifically, to exposure to herbicides in service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA skin disorders examination to determine the nature and etiology of his skin disorder diagnosed as eczema.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's presumed exposure to herbicides in service and his reported history of skin-related symptoms since service.  For the purposes of the examination, the Veteran's service treatment records document no treatment for skin-related symptoms, and show normal findings for the skin at service separation.   

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's eczema is causally or etiologically related to active service, specifically to herbicide exposure during service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for dyshidrotic eczema should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


